t c memo united_states tax_court carl dimichele and eileen dimichele petitioners v commissioner of internal revenue respondent docket nos filed date robert e madden for petitioner carl dimichele stephen p patrizio for petitioner eileen dimichele douglas a fendrick for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and additions to petitioners' federal_income_tax additions to tax sec sec sec sec sec year deficiency a a a b b b dollar_figure big_number -- -- dollar_figure dollar_figure -- -- big_number dollar_figure fifty percent of interest due on the deficiency unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue prior to trial petitioner carl dimichele conceded liability for the above tax deficiencies and additions to tax determined by respondent in two notices of deficiency issued to petitioners at trial respondent's attorney conceded that no part of the underpayment for was due to the fraud of petitioner eileen dimichele following those concessions the only issue for decision is whether petitioner eileen dimichele qualifies as a so-called innocent spouse under sec_6013 and should be relieved of liability for the subject tax deficiencies and the additions to tax for therefore all further references to petitioner are references to mrs dimichele findings_of_fact the parties have stipulated some of the facts in these consolidated cases the stipulation of facts filed by the parties and the exhibits attached thereto are incorporated herein by this reference at the time the subject petitions were filed petitioner resided in philadelphia pennsylvania and mr dimichele resided at the federal correctional institution in loretto pennsylvania petitioner was born eileen secatore on date in philadelphia pennsylvania she graduated from high school and after a marriage that lasted less than year she attended hairdressing school and briefly worked as a hairdresser petitioner met mr dimichele in and they were married in petitioner and mr dimichele took up residence in a house located pincite south 15th street in philadelphia pennsylvania that had been purchased by petitioner and her brother on date for approximately dollar_figure in addition to her son from her first marriage petitioner's two brothers lived with the dimicheles in a daughter christina was born to petitioner and mr dimichele christina was a hyperactive child and in she was responsible for a fire that burned petitioner and damaged her home petitioner received two payments from her insurance_company in the amounts of dollar_figure and dollar_figure as mentioned below petitioner used these funds to open an account at home unity savings loan during each of the years through inclusive petitioner filed a joint_return with mr dimichele each of those returns states that petitioners' address was orchard avenue somerdale new jersey that is the address of a cousin of petitioner's husband neither petitioner nor her husband ever lived at that address in fact petitioner and her husband resided in the house located pincite south 15th street from through the time of trial petitioner's joint income_tax return reports that the dimicheles were paid total wages of dollar_figure from a company out of the past ltd according to schedule w deduction for a married couple when both work attached to the return petitioner was paid dollar_figure of the wages in that year and mr dimichele was paid dollar_figure petitioner's income_tax return reports that petitioner was paid wages of dollar_figure by out of the past ltd during and petitioner was employed by quality sandwich service inc and she was paid wages of dollar_figure and dollar_figure respectively in passing we note that petitioner's form_w-2 wage and tax statement for lists petitioner's address as archard ave somer dale nj the following is a summary of the income reported on petitioner's joint income_tax returns for through schedule c general sign co dollar_figure dollar_figure -- -- wages-- general sign co -- wages--out of the past inc big_number dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- mr dimichele petitioner -- -- -- -- -- -- -- -- dollar_figure -- dollar_figure -- dollar_figure big_number dollar_figure big_number -- -- installment_sale of business capital ordinary capital_gain schedule e vacant property emily n 5th st commercial bldg shunk -- -- -- -- -- -- -- partnership -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- big_number big_number big_number -- big_number big_number -- -- big_number big_number big_number interest dividends -- -- big_number big_number big_number big_number big_number big_number -- -- -- -- -- total income big_number big_number big_number big_number big_number big_number big_number big_number big_number during the period through date mr dimichele and others including mr michael madgin engaged in the illegal sale of methamphetamine a controlled substance in violation of u s c sec_841 as part of that illegal activity mr madgin visited petitioners' home from time to time to purchase methamphetamine from mr dimichele on those visits mr madgin would occasionally deliver cash to mr dimichele in amounts ranging from dollar_figure to dollar_figure on one occasion in when mr dimichele was not at home mr madgin gave petitioner a brown shopping bag containing dollar_figure to dollar_figure worth of cash to give to her husband mr madgin did not see petitioner open the bag on another occasion in mr dimichele mr madgin and another individual counted money and discussed drug transactions in front of petitioner in the kitchen of petitioners' home on date pursuant to a search warrant drug enforcement agency dea agents and city of philadelphia police officers conducted a search of petitioners' house during the course of their search the dea agents and philadelphia police officers found cash in the aggregate amount of dollar_figure they also found jewelry worth dollar_figure gambling chips worth dollar_figure five firearms fur coats and assorted financial records on the following day the dea agents obtained search warrants to search two safe deposit boxes owned jointly by petitioner and mr dimichele the safe deposit boxes were located near the dimicheles' home at first pennsylvania bank w passyunk avenue in philadelphia in one safe deposit box no the dea agents found cash in the amount of dollar_figure and gold coins marked canada each weighing ounce in the other safe deposit box no the agents found cash in the amount of dollar_figure and jewelry worth dollar_figure the value of the jewelry found in petitioners' home and in safe deposit box no in the aggregate amount of dollar_figure was determined by an appraiser retained by the dea agents we note that the same jewelry was valued by an appraiser retained by petitioners at dollar_figure at about the time of the government's investigation into mr dimichele's affairs petitioners either individually or jointly maintained the following bank accounts bank accounts cd's account no date joint petitioner mr dimichele total delaware cash reserve dollar_figure -- -- delaware cash reserve -- -- dollar_figure home unity s l dollar_figure -- -- home unity s l dollar_figure -- -- home unity s l -- -- united jersey bank dollar_figure -- -- united jersey bank -- -- dollar_figure united jersey bank -- -- dollar_figure -- united jersey bank -- dollar_figure psfs -- -- dollar_figure dollar_figure -- -- prudential s l dollar_figure -- -- beneficial s l -- dollar_figure -- beneficial s l dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure titled in petitioner's name as custodian for mark laudadio petitioner's son titled in petitioner's name as custodian for christina dimichele petitioner's daughter in addition to the above accounts petitioner and her husband maintained a checking account at first pennsylvania bank account no that they had opened in during the years in issue petitioner wrote monthly checks from the account to pay the mortgage and certain household utilities such as the telephone electric cable tv and water during and checks totaling approximately dollar_figure and dollar_figure respectively were drawn from this account on date petitioner opened an individual_retirement_account at united jersey bank in her name and deposited dollar_figure into the account additional deposits of dollar_figure were made into the account during each of the years in issue and the balance of the account on date was dollar_figure similarly on date mr dimichele opened an individual_retirement_account at united jersey bank and deposited dollar_figure into the account he made additional deposits of dollar_figure into the account during each of the years in issue on date petitioner opened a bank account under her maiden name eileen secatore at home unity savings loan she initially deposited dollar_figure consisting of the insurance proceeds from the fire in petitioners' home in on date petitioner and her husband withdrew dollar_figure from the home unity account and on date they withdrew dollar_figure more from the account on date petitioner opened an account at united jersey bank in her maiden name eileen secatore and made an initial deposit of dollar_figure at about the time of the government's investigation into mr dimichele's affairs petitioners owned the following real_property real_estate date mr dimichele petitioner joint total s 15th st emily st w passyunk ave trina dr n 5th st shunk st fitzwater st -- -- -- -- -- -- dollar_figure dollar_figure -- -- -- -- -- -- -- dollar_figure big_number big_number big_number big_number -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number all of the above properties are located in philadelphia pennsylvania petitioner and her brother william had purchased the property pincite s 15th street on date for approximately dollar_figure the house located on this property remained petitioner's primary residence after her marriage to mr dimichele at some time after petitioner obtained sole ownership of the property in petitioner transferred the property back to her brother mr william secatore in petitioner and mr dimichele purchased property pincite emily street for dollar_figure they paid for the property with a cashier's check from united jersey bank thereafter petitioner apparently acquired sole ownership of this property and circa she transferred the property to her brother mr william secatore for dollar_figure in date petitioner and mr dimichele and mr and mrs anthony dimichele purchased property pincite w passyunk avenue for dollar_figure part of the purchase_price consisted of a cashier's check for dollar_figure drawn from petitioners' united jersey bank account petitioners held their interest in the property as tenants_by_the_entirety in petitioner's interest in the property was forfeited to the u s government in connection with mr dimichele's conviction on drug charges as discussed below on date mr dimichele and mr dennis g maryak purchased properties pincite and fitzwater street for dollar_figure they sold these properties at the end of for dollar_figure on date petitioner and mr dimichele purchased property pincite n 5th street for dollar_figure they paid for the property by check and did not finance any portion of the purchase at some time after they purchased the property petitioner obtained sole ownership of it petitioner remained the owner of the property at the time of trial on date petitioner and mr dimichele purchased property located at trina drive for dollar_figure they paid for the property with a check in the amount of dollar_figure that petitioner drew from her account at home unity savings loan on date petitioner and mr dimichele sold the property in for dollar_figure in date petitioner and mr dimichele purchased a one-third interest in property pincite shunk street for dollar_figure the other owners of the property were tito vespasiano and angel giancoma petitioner's cousin petitioners' interest in the property was forfeited to the u s government in in connection with mr dimichele's conviction on drug charges as discussed below at the time of the government's investigation into mr dimichele's affairs petitioner and her husband owned two cars petitioner owned a lincoln continental that she and her husband had purchased in march of for dollar_figure in purchasing this car they had made a down- payment of dollar_figure and had financed the balance of dollar_figure through the fidelity bank trust co of new jersey over years with monthly installments of dollar_figure the credit application and the purchase money motor_vehicle security_agreement that were signed by petitioner and her husband and submitted to fidelity bank trust co of new jersey list petitioner's address as orchard ave somerdale nj similarly the certificate of ownership of a motor_vehicle issued in petitioner's name by the new jersey division of motor vehicles lists the same address the second car was a cadillac eldorado that mr dimichele had purchased in date for dollar_figure in purchasing that car mr dimichele had made a dollar_figure downpayment and he had received an allowance of dollar_figure for trading in a dodge regis he financed the balance dollar_figure through a loan with fidelity bank trust co payable over years with monthly installments of dollar_figure mr dimichele was indicted by a federal grand jury on date for conspiring to distribute metham- phetamine in violation of u s c sec_841 and sec_846 count for distribution of methamphetamine in viola- tion of u s c sec_841 count sec_2 and and for possession of an unregistered firearm in violation of sec_5861 count count of the indictment alleges that the currency jewelry bank accounts and real_property owned by petitioners had been used to facilitate the commission of the crimes charged in the indictment and were subject_to forfeiture under u s c sec_853 on date the grand jury approved a super- seding indictment that added three criminal tax violations to the other criminal violations charged in the original indictment the new counts charged mr dimichele with willfully making and subscribing false income_tax returns for count count and count in violation of sec_7206 mr dimichele pled guilty to count sec_1 and of the superseding indictment as to count mr dimichele was sentenced to serve years in jail and to pay a fine in the amount of dollar_figure as to count he was sentenced to serve years in jail to run concurrently with the sentence imposed on count at approximately the same time that mr dimichele was sentenced date the district_court entered an order of forfeiture under which it ordered mr dimichele to forfeit all of the property listed in the indictment thereafter on date petitioner filed forfeiture claim of eileen dimichele in which she claimed ownership of the lincoln continental automobile bank accounts real_estate and jewelry the court entered its final order of forfeiture on date set out below is a summary of the assets listed by the district_court in its original order of forfeiture dated date the assets claimed by petitioner in her forfeiture claim of eileen dimichele filed date the assets listed in the final order of forfeiture filed on date and the assets that were not forfeited cash and jewelry date assets claimed by petitioner forfeited not forfeited cash found pincite south 15th st casino chips found pincite south 15th st cash found in safe deposit box ten gold canadian coins in box jewelry found in home and safe deposit box dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bank accounts and cd's delaware cash reserve delaware cash reserve home unity s l home unity s l home unity s l united jersey bank united jersey bank united jersey bank united jersey bank psfs prudential s l beneficial s l beneficial s l real_estate south 15th street emily street west passyunk ave trina drive north 5th street shunk street fitzwater street automobiles lincoln continental cadillac eldorado dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure before mr dimichele began serving his prison term he gave approximately dollar_figure to petitioner since mr dimichele's release from prison he has lived with petitioner petitioner filed a complaint in divorce on date but no further action has been taken and petitioner and mr dimichele continue to live together in the house located pincite south 15th street respondent issued two notices of deficiency to petitioners one for and one for the principal adjustment made by respondent to the dimicheles' income_tax return was to increase the gross_income reported on the return by dollar_figure the amount respondent determined that mr dimichele had received from the sale of drugs during and to allow a deduction of dollar_figure for the cost of drugs sold during the year for the year respondent made two adjustments respondent increased the dimicheles' gross_income by dollar_figure the amount of the long-term_capital_gain realized from the sale of the properties located pincite and fitzwater street and increased petitioners' gross_income by dollar_figure the amount of unreported bank_deposits during the year opinion the sole issue for decision is whether petitioner qualifies as an innocent spouse under sec_6013 and is thereby relieved of joint_and_several_liability for the tax and additions to tax determined by respondent with respect to joint tax returns that petitioner filed with mr dimichele for and sec_6013 relieves a spouse of liability with respect to a joint federal_income_tax return if each of the following four requirements is met a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement petitioner bears the burden of proving that each of the above requirements is satisfied rule a all rule references are to the tax_court rules_of_practice and procedure failure to prove any one of the above require- ments precludes the taxpayer from qualifying as an innocent spouse 94_tc_126 affd 992_f2d_1132 11th cir respondent concedes that petitioner meets the first two requirements of the test with respect to both of the tax returns in issue therefore petitioner must prove that she meets the remaining two requirements ie that she had no knowledge nor reason to know about the substantial understatements sec_6013 and taking into account all facts and circumstances that it would be inequitable to hold her liable for the deficiency in tax attributable to the substantial_understatement for the year sec_6013 for the year the substantial_understatement of tax is attributable entirely to respondent's determination that petitioners failed to report the income and expenses from mr dimichele's activity as a drug dealer for the year the understatement_of_tax is attributable to two items each of which is substantial see sec_6013 the first item is respondent's determination that petitioners failed to report gross_income of dollar_figure computed using the bank_deposits method of computing income the second item is respondent's determination that mr dimichele realized a long-term_capital_gain of dollar_figure from the sale of and fitzwater to satisfy sec_6013 petitioner must prove that in signing each of the returns in issue she did not know and had no reason to know that there was a substantial_understatement of tax attributable to the grossly_erroneous_items of her husband see 86_tc_228 affd 826_f2d_470 6th cir this is a question of fact to be deter- mined after considering all available facts and circum- stances e g 93_tc_355 petitioner argues that in signing her joint returns for and she did not know and had no reason to know that there was a substantial_understatement of tax on either of the returns she argues that she has limited education and no formal training in finance or accounting she also argues that during the years in issue she had limited involvement in the financial affairs of the family and that she and her husband made no unusually lavish expenditures when compared to their past levels of income standard of living and spending pattern petitioner emphasizes that she was not involved in any way in her husband's illegal activities and she notes that the government's investigation of her husband did not implicate her in any illegal activity finally she argues that the testimony of mr michael madgin a government informant is incredible and should be disregarded we find that petitioner did not meet her burden of proving that she did not know and had no reason to know that there was a substantial_understatement of tax on her joint returns for and there is ample evidence from which we infer that petitioner knew of mr dimichele's illegal drug business and hence knew or should have known of the substantial understatements of tax in and which were attributable to the unreported income from that business the record shows that mr dimichele conducted his criminal activities in his home he held business meetings there he collected and stored hundreds of thousands of dollars there and he maintained his business records there it is undisputed that petitioner greeted mr dimichele's business associates when they came to the home for meetings with mr dimichele there is also persuasive evidence in the form of testimony by one of mr dimichele's business associates mr michael madgin that at least one meeting took place in petitioner's presence during which mr dimichele mr madgin and another person counted money and discussed illegal drug activities we also credit mr madgin's testimony that he delivered to petitioner a payment of cash in the amount of dollar_figure to dollar_figure for mr dimichele furthermore there is ample evidence that petitioner was aware of the fruits of her husband's illegal drug activities and hence knew or should have known of the substantial understatements of tax attributable to unreported income in both and the investigation conducted by the dea agents in and their searches of petitioners' home and safe deposit boxes revealed that the couple owned two cars furs dollar_figure in cash jewelry valued by petitioners at dollar_figure and various parcels of real_estate during each of the years in issue petitioner knew that she and her husband had purchased the lincoln continental for dollar_figure that they had made a cash down- payment of dollar_figure and that they had borrowed the balance of dollar_figure from fidelity bank and trust co of new jersey she knew that the car was titled in her name and she had executed the credit application and the purchased money motor_vehicle security_agreement submitted to the lender fidelity bank trust co of new jersey she also knew or should have known that the cost of the lincoln was more than percent of the total income reported on petitioners' return similarly petitioner knew that her husband had purchased a new cadillac eldorado in date the record of this case does not include the purchase documents for the cadillac which cost dollar_figure never- theless petitioner knew or should have known that the cadillac eldorado was a relatively expensive car to purchase for a couple whose total wages for the year were dollar_figure petitioner knew of the fur coats that were photographed but not confiscated by the dea agents who conducted the search of the dimicheles' home petitioner testified that the fur coats were really old antiques really however she provided nothing to substantiate that testimony petitioner knew of the jewelry found in her home by the dea agents and she knew of the jewelry found by the agents in safe deposit box no according to petitioners' valuation all of the jewelry was worth dollar_figure on the other hand the government's appraiser valued the jewelry at dollar_figure even if we accept petitioners' valuation it is difficult to reconcile a jewelry collection valued at more than dollar_figure with the total income reported on the joint returns filed by petitioner and her husband petitioner's brief claims any jewelry that she possessed was either purchased during the earlier stages of the marriage received as gifts or inherited as heirlooms at trial petitioner testified about the jewelry contained in safe deposit box no as follows q a q a now let's talk for a minute about the jewelry the jewelry that was in the safety deposit box were pieces of jewelry that you did not wear on a regular basis that's correct okay describe for his honor how you came into possession of those pieces of jewelry were they gifts yes a lot of these things were sentimental things they were heirlooms that were passed down from my grand- mother who i had taken care of over the years she had heart pins and her necklace and her jewelry that i was given to -- given to me and my mother had passed away i had my mother's jewelry also in there based upon that testimony petitioner asks the court to find the following as facts petitioner did use the safe deposit box which contained her jewelry petitioner came into these pieces of jewelry through gifts and inherited as family heirlooms from her mother and grandmother we have several difficulties with petitioner's testimony first on two occasions respondent propounded the following interrogatory to petitioner and her husband indicate all inheritances that the petitioners or their children received in their lifetime also if applicable indicate the following a who the inheritance was left to b who the inheritance was left from c d e f indicate the approximate value of the inheritance and the date that it was received indicate if an inheritance_tax return was ever filed if applicable indicate the date and location of where it was filed if an inheritance_tax return was not filed explain why indicate the exact asset that was gifted ie cash property jewelry etc in response to both interrogatories petitioner and her husband responded no second petitioner's testimony about the jewelry is contradicted by her husband's testimony during which he never mentioned any jewelry that was inherited from petitioner's mother or grandmother rather in reviewing petitioner's appraisal of the jewelry he testified that he had acquired the jewelry over a period of many years he testified as follows q a again describing the jewelry that is contained in this appraisal these were various items that you acquired over the years that's correct petitioner knew that her husband had collected and stored large amounts of cash in their home one of mr dimichele's criminal conspirators mr madgin testified that from time to time he delivered large amounts of cash anywhere from dollar_figure to dollar_figure to mr dimichele at petitioners' home mr madgin also testified that in he delivered a brown bag containing approximately dollar_figure to dollar_figure in cash to petitioner in her husband's absence mr madgin also testified credibly that on one occasion he discussed drug transactions with mr dimichele and another person and they counted money at the kitchen table of petitioners' home while petitioner was present in the kitchen furthermore the dea agents who searched petitioners' home found cash throughout the house they found dollar_figure in the rear basement closet an area of the house that petitioner claimed she could not enter however they also found dollar_figure in the basement closet where the fur coats were found dollar_figure in a dining room closet along with financial records dollar_figure in a playroom closet and dollar_figure in the master bedroom the agents also found dollar_figure in safe deposit box no the box where petitioner stored her jewelry based upon the above we find that petitioner has failed to prove that she did not know and had no reason to know of the substantial_understatement of tax in which was attributable to mr dimichele's illegal drug business concomitantly we find that petitioner has also failed to prove that she did not know and had no reason to know of the substantial_understatement of tax in computed by respondent using the bank_deposits method the only other issue we must decide is whether petitioner knew or had reason to know of the substantial_understatement of tax in attributable to the unreported gain from the sale of the and fitzwater street properties during petitioner's testimony at trial she made no specific reference to the and fitzwater street properties rather she testified that she had no involvement in the purchase of any of the properties acquired by the couple her testimony is as follows q all right you heard carl describe the various properties that were purchased beginning in going forward tell his honor your involvement in purchasing or any aspect of those properties what was your involvement in those the witness well i really had no involvement your honor as far as things went as purchasing of all the property i left that all up to my husband because he was the one that had the talent to do all those things and i just didn't understand if he bought something or maybe he was selling something or he fixed a building or he would resell it and i just never knew what was going on at that time similarly in her post-trial brief petitioner does not specifically deny that she knew of the fitzwater street properties or of the sale of those properties on date the only reference to the properties in petitioner's post-trial briefs is the following objection to one of respondent's proposed findings_of_fact the notice_of_deficiency issued to petitioners on date does not take into consideration that petitioner-wife had no ownership_interest in the fitzwater street property and that petitioner-husband did not receive any actual cash on date and after deducting the cost for the property husband only received dollar_figure which was his half of the profit with his partner we cannot accept petitioner's denial of involvement in purchasing or any aspect of the fitzwater street properties to mean that she did not know or have reason to know of the gain from the sale of those properties on date on that basis alone we find that petitioner failed to meet her burden_of_proof under sec_6013 furthermore petitioner's testimony that she relied on her husband concerning the purchase and sale of real_property is not sufficient to satisfy the lack of knowledge requirement of sec_6013 the innocent spouse exemption was not intended to protect a spouse who turns a blind eye to whether there is a substantial_understatement of tax on a joint_return bokum v commissioner t c pincite for the reasons discussed above we find that petitioner does not meet the requirements of sec_6013 accordingly petitioner is not entitled to the relief provided by sec_6013 it is unnecessary for us to consider petitioner's arguments under sec_6013 additions to tax for fraud respondent determined that mr dimichele is liable for the additions to tax for fraud pursuant to sec_6653 and with respect to the underpayment_of_tax for however as mentioned above respondent does not allege fraud by petitioner accordingly petitioner is not liable for the additions to tax for fraud determined by respondent with respect to petitioner's joint_return for for the foregoing reasons decisions will be entered for respondent except as to petitioner's liability for the addition_to_tax for fraud excess this income was unreported and resulted in the conceded deficiencies in petitioners' federal_income_tax as detailed above the calculation of petitioners' income was accomplished using evidence seized in a search of petitioners' home in philadelphia for respondent determined that mr dimichele had gross_receipts from the sale of drugs in the amount of dollar_figure less cost_of_goods_sold in the amount of dollar_figure and a two-earner deduction in the amount of dollar_figure s8 for the increase was the result of respondent's determination through use of the bank_deposits method of an unreported dollar_figure capital_gain and unreported additional income of dollar_figure s9 the taxable_income stated on the dimicheles' income_tax returns was as follows year adjusted_gross_income dollar_figure dollar_figure ex on date mr dimichele pleaded guilty to the possession and distribution of methamphetamine in the u s district_court for the eastern district of pennsylvania he was sentenced to years imprisonment e11 and served time in prison from date to date when he was released on parole mr dimichele was also fined dollar_figure the first 1st count which mr dimichele pled guilty to states that from through mr dimichele sold methamphetamine to michael madgin another drug distributor t246-247 a delaware cash reserve_account titled in name of carl eileen dimichele balance as of dollar_figure b home unity savings loan account titled in name of carl eileen dimichele balance as of dollar_figure account titled in name of carl eileen dimichele balance as of dollar_figure account titled in name of eileen secatore balance as of dollar_figure c united jersey bank account titled in name of carl eileen dimichele balance as of dollar_figure e prudential savings loan account ira titled in name of eileen dimichele as custodian for christina dimichele balance as of dollar_figure account titled in name of eileen dimichele as custodian for christina dimichele balance as of dollar_figure sec_6013 provides that a husband and wife may file a single return jointly if they elect to do so the tax is computed on the aggregate income of both spouses and the liability with respect to the tax is joint_and_several sec_6013 liability will therefore attach to a spouse who was innocent of deficiencies resulting from an erroneous omission or deduction solely attributable to one spouse in congress enacted the innocent spouse provision to remedy this inequity and to protect one spouse from the overreaching or dishonesty of the other stiteler v commissioner tcmemo_1995_279 the following two paragraphs are written for use if the opinion is formulated without a discussion of the e c knowledge element of the innocent spouse test where the court finds that it would not be inequitable to hold a putative innocent spouse liable for income_tax on a joint_return it will often not even address the element of knowledge under sec_6013 see purificato v commissioner supra pincite estate of krock v commissioner supra pincite stiteler v commissioner tcmemo_1995_279 under this analysis since petitioner must prove all of the elements under sec_6013 to prevail the failure to prove any one of these elements will preclude innocent spouse relief it is reasoned that if the taxpayer cannot meet the burden of proving that it would be inequitable to hold her liable then no other element of the test need be addressed we adopt this mode of analysis petitioner has failed to meet her burden of showing that under all of the facts and circumstances it would be inequitable to hold her liable for the tax owing on the joint income_tax returns filed together with her husband we therefore express no opinion with respect to petitioner's knowledge of the circumstances surrounding the subject deficiencies we find that petitioner may not be relieved of liability for the subject deficiencies under the innocent spouse provision of the internal_revenue_code although respondent does not allege fraud i have included an exploration of the issue as follows in addition to determining petitioner's liability for the assessed deficiencies we must determine whether petitioner is also liable for the asserted additions to tax for fraud under sec_6653 a spouse is liable for the fraud addition on the couple's joint_return if that spouse also committed fraud on this issue respondent bears the burden_of_proof 56_tc_213 fraud is not imputed from one spouse to another and in the case of a joint_return as here respondent must prove fraud on the part of each spouse sec_6653 now sec_6663 56_tc_982 affd 470_f2d_87 1st cir stone v commissioner supra pincite for purposes of sec_6653 fraud means the intentional commission of an act or acts for the specific purpose of evading a tax believed to be owing webb v commissioner 393_f2d_366 5th cir affg tcmemo_1966_81 61_tc_249 affd 519_f2d_1121 5th cir respondent must prove that there was an underpayment 94_tc_654 and that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite rowlee v commissioner t c the first element the existence of an understatement of income is met both parties acknowledge the understate- ment of tax_liability for the years in issue with respect to proof of fraudulent intent on the part of petitioner respondent has not satisfied its burden the evidence set forth by respondent aims at exposing petitioner's knowledge of the circumstances of mr dimichele's drug activities however nothing submitted by respondent purports to prove petitioner's fraudulent intent to evade income taxes although petitioner did sign the fraudulent income_tax return we find no act committed with the specific purpose of evading income_tax the record shows that petitioner's behavior was not focused upon committing fraud by requiring a showing of intent the legal standard requires more than simply a general knowledge of the circumstances an examination of the evidence on the record leaves us with little awareness of petitioner's intentions petitioner was not involved with the couple's record keeping firsthand mr dimichele handled the couple's finances with the exception of the monthly checks for expenses written by petitioner respondent has pointed to no single activity which would lead us to believe that petitioner deliberately misled the taxing authorities in a similar case involving the wife of a drug trafficker the court wrote the mere fact that the wife was aware of her husband's activities at the time she signed the return does not change the result we will not infer intent to evade tax from her passive knowledge congelliere v commissioner tcmemo_1990_265 in congelliere moreover the wife clearly had actual knowledge of her husband's activities when the tax_return was signed since her husband had already been arrested for drug trafficking although she was denied innocent spouse relief the court held that the wife was not liable for fraud the cash was found in various parts of the house dollar_figure in the playroom closet dollar_figure in the dining room dollar_figure in the master bedroom and dollar_figure in the basement closet the agents and police despite the fact none of the insurance proceeds were used toward renovating petitioners' home petitioners managed to renovate their home using other funds a portion of the total the purchase_price for the property was designated for the real_estate and part was designated for a business to be operated at the property sec_54 t201-202 on date an order of forfeiture was issued in mr dimichele's criminal case the order called for the seizure of all of mr dimichele's assets following the district court's order of forfeiture petitioner filed a forfeiture claim on date which declared ownership in all jointly and individually held bank accounts all real_estate listed other than that claimed by mr dimichele's counsel and jewelry worth at least dollar_figure based on petitioner's appraisal ex in the district court's final order of forfeiture on date jewelry worth an appraised value of dollar_figure based on petitioner's appraisal was returned to mrs dimichele of the bank accounts owned jointly by petitioners the delaware cash reserve_account was ordered to be forfeited the property pincite w passyunk avenue was ordered forfeited as well as the dimicheles' interest in the shunk street property the remaining joint and individually held accounts of petitioner were retained by petitioner all cash found at petitioners' residence and in the safe deposit boxes was forfeited the cadillac apparently remained in petitioner's possession ex all other jointly and individually held property not ordered forfeited remained in petitioner's possession under sec_6013 petitioner must prove that taking into account all of the facts and circumstances of the case it would be inequitable to hold her liable for the tax_deficiency attributable to her spouse sec b income_tax regs factors to be considered are i whether the spouse claiming relief significantly benefitted from the grossly_erroneous_items attributable to the culpable spouse 93_tc_672 and ii whether the spouse claiming relief has been deserted by or divorced or separated from the culpable spouse id pincite sec_1 b income_tax regs in determining whether a putative innocent spouse significantly benefitted from the grossly_erroneous_items attributable to the culpable spouse we look to whether the spouse claiming relief significantly benefitted beyond normal support either directly or indirectly from the erroneous items 93_tc_434 parcel v commissioner 86_tc_228 affd 826_f2d_470 6th cir sec_1 b income_tax regs the regulations further state that evidence of direct or indirect benefit may consist of transfers of property including transfers which may be received several years after the year in which the omitted item_of_income should have been included in gross_income thus for example if a person seeking relief receives from his spouse an inheritance of property or life_insurance_proceeds which are traceable to items omitted from gross_income by his spouse that person will be considered to have benefitted from those items sec_1 b income_tax regs the comparative level of lifestyle that a taxpayer leads before and after enjoying the benefits of the tax understatement is not controlling stated another way present consumption is not required acquisition of property and contributions to investments and savings may all be construed as significant benefits which the spouse enjoys 9_f3d_290 3d cir see also 93_tc_672 petitioner did not live a lavish lifestyle during the years at issue however we find that petitioner benefitted significantly from the understatements or the items underlying them the evidence shows that petitioner acquired real_property contributed substantial funds to bank accounts and amassed a large jewelry collection petitioner did not rebut this evidence by demonstrating a source of funds separate from those arising from the tax understatement the burden of showing the source of funds for property received is on the taxpayer tertian v commissioner 72_tc_1164 petitioner has not shown us an alternative source of funds for the benefits she received the purchase of real_property is a benefit schlosser v commissioner tcmemo_1992_233 affd 2_f2d_404 11th cir during and petitioner acquired along with her husband two real_property interests for dollar_figure and dollar_figure respectively payments were ostensibly also being made on the w passyunk avenue property purchased by the dimicheles for dollar_figure in during the years at issue petitioner had dollar_figure deposited into her ira account petitioner withdrew large sums from the home unity bank account this money came from insurance proceeds received after petitioners' house was damaged by fire that had been deposited directly in the home unity account renovations must have been accomplished with other money since the insurance money remained in the bank while renovations were performed on the house petitioner did not show us any alternative source of funds for these renovations we therefore infer that such funds were traceable to the understatements or the items underlying the understatements r's brief p petitioner maintained six other bank accounts either jointly with mr dimichele or individually petitioner has made no showing as to the source of the funds in these accounts during the years at issue payments of dollar_figure were made or the debt was retired in some way on a cadillac purchased by the dimicheles in the purchase of the cadillac and the use of the vehicle constitutes a benefit to petitioner petitioner testified that when mr dimichele began his prison term he gave petitioner approximately dollar_figure to live on while he was incarcerated petitioner claims this constituted normal support in estate of krock a wife claiming innocent spouse relief was deemed to have benefitted beyond normal support by carrying out a unique and unusual lifestyle the wife had joined her husband who fled to the bahamas as a fugitive from justice she claimed that since life in exile was a source of unhappiness any benefit received during this period should not be considered anything above normal support in rejecting this argument the court observed that her ability to maintain life abroad with her husband who was avoiding arrest and trial could not be described as normal support estate of krock supra pincite similarly petitioner's receipt of a large amount of cash to live on while her husband was in jail constitutes an unusual benefit which transcends normal support during her husband's incarceration petitioner worked only during the years and no other evidence is provided to show a source of financial support for the balance of the time petitioner has failed to demonstrate that there was no nexus between the tax understatements or the items underlying the understatements and mr dimichele's dollar_figure cash gift as to petitioner's argument that her middle class lifestyle did not change and was not lavish this is not the focus of the inquiry as stated previously present consumption is not required in determining whether a taxpayer has significantly benefitted from a tax understatement moreover petitioner would have had to present specific documented patterns of spending to show that there had been no change in order to meet her burden see estate of krock supra pincite the policy behind this rule is set forth in the recent case of purificato where the court writes furthermore we cannot believe that congress in enacting sec_6013 intended to require the kind of investigations and trials that would be needed if entitlement to innocent spouse relief depended on facts and circumstances of this type for example we do not think that congress wanted to require the irs to investigate whether the purificato couples ever went out to dinner to the movies or to a ballgame nor do we think that congress wanted to require the tax_court to conduct a trial and make findings on such questions purificato supra pincite a taxpayer derives a benefit from the use of ill- gotten funds even if they are unaware that the funds are tainted turner v commissioner tcmemo_1988_339 thus the element of knowledge does not enter the inquiry into whether petitioner significantly benefitted from the tax under-statements pursuant to the regulations we also look to transfers of property in years following the years at issue sec_1 b in the trina drive property which was purchased in was sold for dollar_figure originally purchased jointly by the dimicheles title had been transferred to petitioner exclusively after mr dimichele's incarceration thus petitioner personally received all of the proceeds from the sale which constitutes a benefit to petitioner petitioner has demonstrated no current source_of_income or financial support so we assume that her living money is still coming out of her and her husband's accumulated assets we therefore infer that she is still benefitting from the use of money traceable to the tax understatements resulting from unreported income earned in the tax years at issue petitioner furthermore retained a substantial portion of the couple's assets when mr dimichele was sent to prison all assets which petitioner claimed and that were not forfeited to the federal government were retained by petitioner it is noted that subsequent to mrs dimichele's filing for divorce in april no further action has been taken and mr dimichele continues to live at petitioner's residence in philadelphia this factor therefore will be accorded no weight in the e d determination moreover in light of the foregoing discussion and of other evidence we conclude that petitioner did have knowledge of the circumstances surrounding the tax understatements satisfying sec_6013 in thus concluding we credit the testimony of mr madgin mr madgin testified that he had discussed drug transactions in petitioner's presence on at least one occasion he also testified that petitioner had been involved in a drug transaction when he delivered to her a bag of cash to give to her husband we find that petitioner was intelligent and competent petitioner's knowledge of her husband's drug activities was coupled with her awareness of all the benefits accruing from these activities as discussed above petitioner therefore must have had direct knowledge of the drug activities when she signed the joint income_tax returns partial liability predicated on partial knowledge petitioner asks the court to hold petitioner liable for only so much of the deficiency as she was aware of this argument is based on the court's holding in 662_f2d_220 4th cir there the court found that a wife seeking innocent spouse relief was liable for only that tax attributable to the unreported income of which she had actual or constructive knowledge but that she was entitled to innocent spouse relief as to the rest of the unreported income id pincite see purificato supra pincite given the evidence provided in the record however we conclude that we do not have information specific enough to make such a determination we therefore find ratana inapposite since it is factually distinguishable we do not have occasion to discuss the application of the methodology used in ratana schedule c general sign co dollar_figure dollar_figure wages-- general sign co wages--out of the past inc mr dimichele petitioner installment_sale of business capital oridinary capital_gain schedule e vacant property emily big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number n 5th st commercial bldg shunk partnership_interest dividends big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total income big_number big_number big_number big_number big_number big_number big_number big_number big_number
